ACCEPTED
                                                                                                                                         05-14-00429-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                        DALLAS, TEXAS
Appellate Docket Number:        05-14-00429-CR                                                                                     12/29/2014 2:44:16 PM
                                                                                                                                              LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:    Natisha Morgan
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                          12/29/2014 2:44:16 PM
                                                                                                                 LISA MATZ
Amended/corrected statement:                                                                                       Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Natisha                                                        Lead Attorney
Middle Name:                                                           First Name:          Julie
Last Name:      Morgan                                                 Middle Name:
Suffix:                                                                Last Name:           Woods
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney     Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           Appellate Division
                                                                       Address 2:           133 N. Riverfront Blvd., LB-2
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:     75207
                                                                       Telephone:           (214) 653-3550          ext.
                                                                       Fax:         (214) 653-3539
                                                                       Email:       Julie.Woods@dallascounty.org
                                                                       SBN:         24046173
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Michael
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Casillas
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:           Appellate Section
                                                                                Address 2:           133 N. Riverfront Blvd., LB-19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3600              ext.
                                                                                Fax:
                                                                                Email:       Michael.Casillas@dallascounty.org
                                                                                SBN:                                                    Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Property Offenses
or type of case):                                                               Date notice of appeal filed in trial court: April 7, 2014
Type of Judgment: Bench Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
                                                                                April 3, 2014
trial court entered appealable order: March 21, 2014
Offense charged: Arson of a habitation                                          Punishment assessed: 5 years TDCJ

Date of offense:     December 9, 2011                                            Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes         No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: December 16, 2014



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    Criminal District Court No. 4                                   Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District    County
Trial Court Docket Number (Cause no):            F12-71566-K              Was clerk's record requested?         Yes         No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested: already filed
First Name:       Dominique                                               Were payment arrangements made with clerk?             Yes   No
Middle Name:
Last Name:        Collins
Suffix:
Address 1:        Criminal District Court No. 4
Address 2:        133 N. Riverfront Blvd., LB-41
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        (214) 653-5932         ext.
Fax:      (214) 712-5015
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested:
Were payment arrangements made with the court reporter/court recorder?              Yes        No


    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Charon
Middle Name:
Last Name:        Evans
Suffix:
Address 1:        Criminal District Court No. 4
Address 2:        133 N. Riverfront Blvd.
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        (214) 653-5933         ext.
Fax:
Email:



                                                                    Page 3 of 5
    Court Reporter                            Court Recorder
    Official                                  Substitute


First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:     Texas                    Zip + 4:
Telephone:                             ext.
Fax:
Email:




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                         Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                               Date: December 29, 2014

                                                                                     State Bar No: 24046173
Printed Name:

Electronic Signature: Julie Woods                                                    Name: Julie Woods
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on December 29, 2014          .




                                                                   Page 4 of 5
Signature of counsel (or pro se party)                          Electronic Signature: Julie Woods
                                                                       (Optional)

                                                                State Bar No.:      24046173
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: December 29, 2014
Manner Served: eServe
First Name:       Michael
Middle Name:
Last Name:        Casillas
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        Appellate Section
Address 2:        133 N. Riverfront Blvd., LB-19
City:             Dallas
State     Texas                       Zip+4: 75207
Email:    Michael.Casillas@dallascounty.org




                                                                 Page 5 of 5